DETAILED ACTION
This is in response to the Patent Application filed 2/3/2021 wherein claims 1-3 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the second end 73B” (Paragraph 0034) and “the first end 73A” (Paragraph 0034).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “14B” in Figure 2, reference character “110E” in Figures 2-4, and reference character “ 72’ ” in Figure 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
“flitted” (Paragraph 0023) is believed to be in error for - - fitted - -;
“the second end 73B” (Paragraph 0034) is believed to be in error for - - the second end 72B - -; and
“the first end 73A” (Paragraph 0034) is believed to be in error for - - the first end 72A - -
Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:
“the nozzle body” (Claim 1, line 4; Claim 1, line 7; Claim 1, line 8; Claim 1, line 11; Claim 1, line 12; Claim 1, line 13; Claim 2, line 3; and Claim 3, line 3) is believed to be in error for - - the cylindrical nozzle body - -;
“the axial direction” (Claim 1, line 5) is believed to be in error for - - the predetermined axial direction - -; and
“a line extending between a central axial line of the gas turbine and the central axial line of the nozzle body with respect to the central axial line of the gas turbine” (Claim 1, lines 12-14) is believed to be in error for - - a line extending between a central axial line of the gas turbine and the central axial line of the cylindrical nozzle body - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Overman et al. (US 2012/0234013) in view of Prociw et al. (US 6,289,676).
Regarding Independent Claim 1, Overman teaches (Figures 1-12) a fuel injection device (120) for a gas turbine (see abstract, Paragraph 0003, and Paragraph 0005), configured to inject fuel (from 122, 123) into a combustion chamber (the chamber within 102; see Figures 1-2) defined by a combustor (102), comprising:
a cylindrical nozzle body (148) extending in a predetermined axial direction (along axis A; see Figure 4) and having a first end (at the right end of 148; see Figure 4) facing the combustion chamber (within 102; see Figures 1-3), the nozzle body (148) being provided with a nozzle fuel passage (shown at 154; see Figures 5-6 and 7b) extending in the axial direction (along axis A; see Figures 4-6), and a fuel injection port (at 156; see Figures 5-6 and 7b) formed in an end (at the downstream end of 154; see Figures 5-6 and 7b) of the nozzle fuel passage (154; see Figures 5-6 and 7b) on a side of the first end (the right end of 148; see Figures 4-6); and
a stem portion (the tube structure 150, 142, 152 which forms the passages 154; see Figures 4-6) connected to a side part (the upstream side of 148 and the top side of 148; see Figures 4-6) of the nozzle body (148), and supporting (via 121) the nozzle body (148) on a casing of the gas turbine (see Paragraph 0058) surrounding the combustor (102), the stem portion (the tube structure 150, 142, 152 which forms the passages 154; see Figures 4-6) being provided with 
wherein the stem portion (the tube structure 150, 142, 152 which forms the passages 154; see Figures 4-6) includes a first inclined section (annotated below) extending from a peripheral part of the nozzle body (148; see Figures 4-6) in a radial direction (see Figures 4-6) with respect to a central axial line (axial line A) of the nozzle body (148) and a second inclined section (annotated below) extending from a free end (see annotation below) of the first inclined section (annotated below) to the casing (see Figure 4 and Paragraph 0058). Overman does not teach that the first inclined section extends from a peripheral part of the nozzle body in a radial direction with respect to a central axial line of the nozzle body in a circumferentially offset relationship to a line extending between a central axial line of the gas turbine and the central axial line of the nozzle body with respect to the central axial line of the gas turbine.
Prociw teaches (Figures 1-6) a fuel injection device (Figure 4) for a gas turbine (Column 1, lines 7-13) having  a stem portion (the tube structure which forms the passages 88, 188; see Figures 3-4) connected to a side part (secondary fuel line 88, 188 are positioned to deliver fuel to the annular channels 76, 175 in a tangential direction to provide a swirl to the secondary fuel as it enters the secondary annular channels 76, 175 ; see Figures 3-4, Column 5, lines 19-21, and Column 6, lines 16-21) of the nozzle body (62), the stem portion (the tube structure which forms the passages 88, 188; see Figures 3-4) being provided with a stem fuel passage (the opening within 88, 188; see Figures 3-4) communicating with the nozzle fuel passage (76, 175; see Figures 3-4), wherein the stem portion (the tube structure which forms the passages 88, 188; see Figures 3-4) includes a first inclined section (annotated below) extending from a peripheral part of the nozzle body (62; see Figures 3-4) in a radial direction (see Figures 3-4) with respect to a central axial line (axial line X2) of the nozzle body (62) in a circumferentially offset relationship (due to the tangential relationship between 88, 188 and channel 76, 175) to a line extending between a central axial line of the gas turbine (a central axial line which is surrounded by combustor 31 of the gas turbine engine; see Column 1, lines 7-13 and Figures 2-3) and the central axial line (axial line X2; see Figure 3) of the nozzle body (62; see Figures 3-4) with respect to the central axial line of the gas turbine (the central axial line which is surrounded by combustor 31 of the gas turbine engine; see Column 1, lines 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Overman to have the first inclined section extend from a peripheral part of the nozzle body in a radial direction with respect to a central axial line of the nozzle body in a circumferentially offset relationship to a line extending between a central axial line of the gas turbine and the central axial line of the nozzle body with respect to the central axial line of the gas turbine, as taught by Prociw, in order to deliver fuel in a tangential direction so as to provide swirl to the fuel flow within the annular channel (Colum 6, lines 16-21 of Prociw).


    PNG
    media_image1.png
    894
    1134
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    922
    1024
    media_image2.png
    Greyscale

Regarding Claim 2, Overman in view of Prociw teaches the invention as claimed and as discussed above. Overman further teaches (Figures 1-12) wherein the stem portion (the tube structure 150, 142, 152 which forms the passages 154; see Figures 4-6) further includes an axial section (annotated above) extending in parallel with (see Figures 4-5) a central axial line (axial line A; see Figure 4) of the nozzle body (148) between a radially outer end (see Figures 4-6 and annotation above) of the first inclined section (annotated above) and a radially inner end (see Figures 4-6 and annotation above) of the second inclined section (annotated above).
Regarding Claim 3,
Prociw teaches (Figures 1-6) a fuel injection device (Figure 4) for a gas turbine (Column 1, lines 7-13) having  a stem portion (the tube structure which forms the passages 88, 188; see Figures 3-4) connected to a side part (secondary fuel line 88, 188 are positioned to deliver fuel to the annular channels 76, 175 in a tangential direction to provide a swirl to the secondary fuel as it enters the secondary annular channels 76, 175 ; see Figures 3-4, Column 5, lines 19-21, and Column 6, lines 16-21) of the nozzle body (62), the stem portion (the tube structure which forms the passages 88, 188; see Figures 3-4) being provided with a stem fuel passage (the opening within 88, 188; see Figures 3-4) communicating with the nozzle fuel passage (76, 175; see Figures 3-4), wherein the stem portion (the tube structure which forms the passages 88, 188; see Figures 3-4) includes a first inclined section (annotated above) extending from a peripheral part of the nozzle body (62; see Figures 3-4) in a radial direction (see Figures 3-4) with respect to a central axial line (axial line X2) of the nozzle body (62) in a circumferentially offset relationship (due to the tangential relationship between 88, 188 and channel 76, 175) to a line extending between a central axial line of the gas turbine (a central axial line which is surrounded by combustor 31 of the gas turbine engine; see Column 1, lines 7-13 and Figures 2-3) and the central axial line (axial line X2; see Figure 3) of the nozzle body (62; see Figures 3-4) with respect to the central axial line of the gas turbine (the central axial line which is surrounded by combustor 31 of the gas turbine engine; see Column 1, lines 7-13 and Figures 2-3). Therefore, axis of the delivery conduit at 156 of Prociw is non-coplanar with the central axial line of the nozzle body (see Figure 4 and Column 6, lines 16-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Overman in view of Prociw to have the tangential relationship between the stem fuel passage and the fuel nozzle passage such that the central axial line of the second inclined section of the stem portion and the central axial line of the nozzle body are in a skewed relationship to each other, as taught by Prociw, in order to deliver fuel in a tangential direction so as to provide swirl to the fuel flow within the annular channel (Colum 6, lines 16-21 of Prociw).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryon et al. (US 2017/0037783) also teaches inclined stem portions that are circumferentially offset from a central axial line of the nozzle body (see Figures 1-4).

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741